DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the pulley" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-5 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Riise et al. (US 8056728).
Regarding claim 1, Riise et al. (US 8056728) teaches a magnetic separating apparatus (Col. 2 lines 34-36) that separates and sorts a granular mixture (Fig. 2 #22 “feed material”) containing a magnetic material (Fig. 2 #24 “magnetic material”) and a non-magnetic material (Fig. 2 #26 “non-magnetic material”) into the magnetic material and the non-magnetic material, the magnetic separating apparatus comprising: 
a granular mixture supply portion (Fig. 2 #12 “feeders”) that supplies the granular mixture so as to naturally fall (Col. 9 lines 45-49); 
a rotating drum (Fig. 2 #14 “drum”) having a part of an outer surface (Fig. 2 outer surface of #14) located on a falling path that is a path by which the granular mixture naturally falls (Fig. 2 see path of #22 as it contacts outer surface of drum #14), the rotating drum being rotationally driven (Col. 9 lines 50-51) in an opposite direction (Fig. 2 see arrow regarding rotating direction of #14) relative to the falling direction of the granular mixture (Fig. 2 see falling path of #22, opposite to rotating direction of #14); 
a first magnet (Fig. 2 #16 “interior magnet portion”) supported inside the rotating drum (Col. 9 lines 59-61), the first magnet imparting a magnetic attractive force to a certain area (Fig. 2 area of #16) defined by rotation in the opposite direction (Fig. 2 see arrow regarding rotation direction of #14) from a starting point at a sorting area that is a location at which the path by which the granular mixture naturally falls meets the outer surface of the rotating drum (Fig. 2 see path of #22 as it contacts outer surface of drum #14); 
a naturally falling area (Fig. 2 left side of #14) to which the granular mixture that has come into contact with the rotating drum naturally falls (Fig. 2 see path of non-magnetic material #26); and 
a conveyed falling area (Fig. 2 right side of #14) to which the granular mixture naturally falls after being magnetically attracted to and conveyed by the rotating drum (Fig. 2 see path of magnetic material #24).
Regarding claim 3, Riise et al. (US 8056728) teaches a magnetic separating apparatus comprising a guide plate (Col. 10 lines 5-7) at a position on the falling path facing the outer surface of the rotating drum (Fig. 2 outer surface of #14). 
Regarding claim 4, Riise et al. (US 8056728) teaches a magnetic separating apparatus wherein a conveying mechanism (Col. 10 lines 51-53) having a function of further sorting (Col. 10 lines 59-63) the magnetic material (Fig. 3 #24 “magnetic material”) and the non-magnetic material (Fig. 3 #26 “non-magnetic material”) is disposed in at least one of the naturally falling area and the conveyed falling area (Col. 11 lines 4-7, Fig. 3 may be system following the system shown in Fig. 2). 
Regarding claim 5, Riise et al. (US 8056728) teaches a magnetic separating apparatus wherein the conveying mechanism comprises, in the naturally falling area and the conveyed falling area, a drive mechanism (Fig. 3 #34 “drive pulley”) including a pair of pulleys (Fig. 3 #34, 36), and an endless belt (Fig. 3 #32 “belt”) looped around the pair of pulleys (Fig. 3 #32 looped around #34, 36), wherein a second magnet (Fig. 3 #36 “magnetic pulley”) is disposed inside one of the pulleys and imparts a magnetic attractive force to an outer surface of the pulley (Col. 10 lines 59-64). 
Regarding claim 8, Riise et al. (US 8056728) teaches a magnetic sorting method (Col. 2 lines 34-36) for separating and sorting a granular mixture (Fig. 2 #22 “feed material”) containing a magnetic material (Fig. 2 #24 “magnetic material”) and a non-magnetic material (Fig. 2 #26 “non-magnetic material”) into the magnetic material and the non-magnetic material, the magnetic sorting method comprising steps of: 
allowing the granular mixture to naturally fall (Col. 9 lines 45-49); 
rotationally driving (Col. 9 lines 50-51) a rotating drum (Fig. 2 #14 “drum”), a part of an outer surface (Fig. 2 outer surface of #14) of which is located on a path by which the granular mixture naturally falls (Fig. 2 see path of #22 as it contacts outer surface of drum #14), in an opposite direction 
imparting a magnetic attractive force (Fig. 2 #16 “interior magnet portion”) to a certain area (Fig. 2 area of #16) defined by rotation in the opposite direction from a starting point at a sorting area that is a location at which the path by which the granular mixture naturally falls meets the outer surface of the rotating drum (Fig. 2 see falling path of #22, opposite to rotating direction of #14); and 
separating and sorting the granular mixture into a naturally falling area (Fig. 2 left side of #14) to which the granular mixture naturally falls (Fig. 2 see path of non-magnetic material #26), and a conveyed falling area (Fig. 2 right side of #14) to which the granular mixture naturally falls after being magnetically attracted to and conveyed by the rotating drum (Fig. 2 see path of magnetic material #24). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Riise et al. (US 8056728) in view of Claudius (DE 202012010543). An English translation of the specification and claims of Claudius (DE 202012010543) has been included. 
Regarding claim 2, Riise et al. (US 8056728) teaches a magnetic separating apparatus wherein: 
the first magnet (Fig. 2 #16 “interior magnet portion”) is provided so as to impart the magnetic attractive force to the outer surface (Col. 9 lines 61-65) such that an end point of the certain area (Fig. 2 end of #16 on right side of #14) is at a vertically lower portion of the rotating drum (Fig. 2 end of #16 on right side is at vertically lower portion than end of #16 on left side); and 

Riise et al. (US 8056728) lacks teaching a laterally downward area of the conveyed falling area of the rotating drum, and adjacent thereto, a vertically downward area of the conveyed falling area of the rotating drum. 
Claudius (DE 202012010543) teaches a magnetic separating apparatus (Paragraph 0001 lines 1-2) wherein the granular mixture that is magnetically attracted to the first magnet (Fig. 1 #12 “weakly magnetic particles”, #13 “strongly magnetic particles”) and conveyed (Fig. 1 #20 “direction of rotation”) is sorted by naturally falling into a laterally downward area (Fig. 1 #II) of the conveyed falling area of the rotating drum (Fig. 1 areas #II and III for collecting conveyed particles), and adjacent thereto, a vertically downward area (Fig. 1 #III) of the conveyed falling area of the rotating drum. Claudius states that the particles may then be separated into either weakly or strongly magnetic particles, therefore providing an additional classifications  of materials (Paragraph 0033 lines 4-8). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Riise et al. (US 8056728) to include a laterally downward area and adjacent thereto, a vertically downward area of the conveyed falling area as taught by Claudius (DE 202012010543) in order to provide additional classifications of materials, and therefore providing a more precise degree of separation within the apparatus.
Regarding claim 6, Riise et al. (US 8056728) Riise et al. (US 8056728) lacks teaching a wind separating apparatus for pneumatically sorting, into the magnetic material and the non-magnetic material, the granular mixture that has naturally fallen into the vertically downward area of the conveyed falling area. 
Claudius (DE 202012010543) teaches a magnetic separating apparatus (Paragraph 0001 lines 1-2) provided with a wind separating apparatus (Paragraph 0033 lines 6-8, #63, 64 “air nozzle”) for 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Riise et al. (US 8056728) to include a wind separating apparatus as taught by Claudius (DE 202012010543) in order to provide a more reliable separation of particles.
Regarding claim 9, Riise et al. (US 8056728) teaches a magnetic sorting method further comprising steps of: 
imparting the magnetic attractive force to the outer surface such that an end point of the certain area (Fig. 2 end of #16 on right side of #14) is at a vertically lower portion of the rotating drum (Fig. 2 end of #16 on right side is at vertically lower portion than end of #16 on left side); and 
sorting the granular mixture that is magnetically attracted to and conveyed by the rotating drum  (Fig. 1 #24 “magnetic material”) by making the granular mixture naturally fall into a laterally downward area of the conveyed falling area, which is below a side surface part of the rotating drum, and adjacent thereto, a vertically downward area of the conveyed falling area, which is below the vertically lower portion of the rotating drum
Riise et al. (US 8056728) lacks teaching a laterally downward area of the conveyed falling area of the rotating drum, which is below a side surface part of the rotating drum, and adjacent thereto, a vertically downward area of the conveyed falling area of the rotating drum. 
Claudius (DE 202012010543) teaches a magnetic sorting method (Paragraph 0001 lines 1-2) wherein the granular mixture that is magnetically attracted to the first magnet (Fig. 1 #12 “weakly magnetic particles”, #13 “strongly magnetic particles”) and conveyed (Fig. 1 #20 “direction of rotation”) 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Riise et al. (US 8056728) to include a laterally downward area and adjacent thereto, a vertically downward area of the conveyed falling area as taught by Claudius (DE 202012010543) in order to provide additional classifications of materials, and therefore providing a more precise degree of separation within the system.
Claims 7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Riise et al. (US 8056728) in view of George, Jr. (US 5100280).
Regarding claim 7, Riise et al. (US 8056728) lacks teaching a magnetic separating apparatus wherein the granular mixture is shot media and molding sand generated by removal, by shot blasting, of molding sand adhered to a cast article after casting.
George, Jr. (US 5100280) teaches a magnetic separating apparatus (Col. 2 lines 22-26) wherein the granular mixture is shot media and molding sand (Col. 2 lines 23-26) generated by removal, by shot blasting, of molding sand adhered to a cast article after casting (Col. 2 lines 25-26). George, Jr. explains that shot media which is not recovered properly is unsafe to employees working in an environment, and additionally, recovering shot media for further use is more cost effective (Col. 1 lines 13-30).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Riise et al. (US 8056728) to include a granular mixture which is shot media and moldings sand generated by removal, by shot blasting, of molding sand adhered to a 
Regarding claim 10, Riise et al. (US 8056728) teaches a magnetic sorting method wherein the granular mixture is shot media and molding sand generated by removal, by shot blasting, of molding sand adhered to a cast article after casting. 
George, Jr. (US 5100280) teaches a magnetic sorting method (Col. 2 lines 22-26) wherein the granular mixture is shot media and molding sand (Col. 2 lines 23-26) generated by removal, by shot blasting, of molding sand adhered to a cast article after casting (Col. 2 lines 25-26).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Riise et al. (US 8056728) to include a granular mixture which is shot media and moldings sand generated by removal, by shot blasting, of molding sand adhered to a cast article as taught by George, JR. (US 5100280) in order to increase safety measures in an environment and increase savings. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Wheeler et al. (US 1318003) teaches a magnetic separator with a material feed falling naturally above a magnetic drum, wherein the drum has similar constructional details to the instant application. 
Swart et al. (US 1339300) teaches a magnetic separator wherein a conveyor belt travels over a magnetic pulley and separates material into three different classifications. 
Yashima et al. (US 3856666) teaches a magnetic separator wherein the magnet may span different amounts of area around the drum in order to provide different separation results. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on (571) 272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.K.D./Examiner, Art Unit 3653                                  

/MICHAEL MCCULLOUGH/Supervisory Patent Examiner, Art Unit 3653